Citation Nr: 0105242	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  98-21 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for pes 
planus.

2.  Entitlement to an increased (compensable) rating for a 
Baker's cyst of the left knee.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1980.  The veteran had 14 years, one month, and 19 
days of prior active service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established entitlement to 
service connection for pes planus and a Baker's cyst of the 
left knee and assigned those disabilities noncompensable 
disability ratings, and which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back disability.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

The veteran has submitted a February 1999 decision of the 
Social Security Administration.  However, the medical 
evidence relied upon in that decision does not appear to be 
of record.  Therefore, the Board finds that those Social 
Security Administration records should be obtained and 
associated with the veteran's claims folder.

The Board feels that a VA examination would be useful in 
determining the current extent and severity of the veteran's 
pes planus and left knee disability.  That examination would 
also be useful in providing evidence regarding any additional 
loss of function due to pain occasioned by those 
disabilities.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should schedule the veteran 
for VA feet and joints examinations.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiners in conjunction 
with the examination.  Specifically the 
examiners should provide the following 
information:

a)  The examiners should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report(s) that such review has been 
conducted.

b)  The feet examiner should provide 
evidence regarding the veteran's pes 
planus (flatfeet), considering only 
that symptomatology due to the 
service-connected pes planus.  The 
examiner should state whether the 
veteran's flatfeet symptoms are or 
are not relieved by built-up shoes 
or arch supports.  The examiner 
should state whether the veteran's 
weightbearing line is over or medial 
to the great toe, whether there is 
inward bowing of the tendo achillis, 
or whether there is pain on 
manipulation and use of the feet.  
The examiner should state whether 
there is objective evidence of 
marked deformity (pronation, 
abduction, etc.), whether pain on 
manipulation and use is accentuated, 
whether there is any indication of 
swelling on use, and whether there 
are characteristic callosities.  The 
examiner should state whether there 
is marked pronation, extreme 
tenderness of the plantar surfaces 
of the feet, or marked inward 
displacement or severe spasm of the 
tendo achillis on manipulation.  The 
examiner should specifically state 
whether each of the above signs is 
or is not shown for each foot.  The 
examiner should also state whether 
there is any additional loss of 
function due to limitation of 
motion, excess motion, weakened 
motion, excess fatigability, 
incoordination, or pain on motion.

c)  The joints examiner should 
provide a range of motion, as 
expressed in degrees and measured by 
goniometer for both of the veteran's 
knees.  The examiner should state 
whether or not any ankylosis of the 
left knee is shown.  The examiner 
should state whether there is any 
recurrent subluxation or lateral 
instability of the left knee.  The 
examiner should also state whether 
there is any additional loss of 
function due to limitation of 
motion, excess motion, weakened 
motion, excess fatigability, 
incoordination, or pain on motion.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) (if the 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal and apply with all applicable 
notice requirements.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
If there is additional evidence which may be obtained or 
generated, the veteran has an obligation to obtain and submit 
that evidence.  No inference should be drawn regarding the 
final disposition of this claim.  The veteran is hereby 
informed that failure to report for a scheduled examination 
or failure to cooperate with any requested development may 
have an adverse effect upon his claim.  See, 38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


